—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered June 15, 1994, convicting defendant upon his plea of guilty of two counts of the crime of criminal possession of a controlled substance in the third degree.
In satisfaction of two pending indictments, defendant pleaded guilty to two counts of criminal possession of a controlled substance in the third degree and was sentenced to concurrent prison terms of 31h to 10 years. Defense counsel seeks to be relieved of representing defendant on appeal on the basis that there are no nonfrivolous issues that can be raised. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.